UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1687



CLEARWATER TRUST, a trust for the benefit of Russell B. Lentz,
Jr. and Mitzi L. Lentz with Donna Schuford as trustee; THE
ELISABETH T. LENTZ TRUST, with Marydine Lentz Lamb as trustee;
RUSSELL B. LENTZ, JR. and MITZI L. LENTZ, individually and as
owners and beneficiaries of the Clearwater Trust and as
beneficiaries of the Elisabeth T. Lentz Trust, the Russell B.
Lentz Trust, a trust for the benefit of Elisabeth T. Lentz,
and the estate of Elisabeth R. Lentz,

                Plaintiffs - Appellants,

          v.



WYCHE, BURGESS, FREEMAN & PARHAM, PA; MARSHALL WINN; WALLACE K.
LIGHTSEY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:06-cv-01854-GRA)



Submitted:   August 8, 2008            Decided:   September 22, 2008



Before NIEMEYER and KING, Circuit Judges, and WILKINS, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.



John B. Veach, III, FALLS & VEACH, Asheville, North Carolina, for
Appellants. Thomas W. Traxler, S. Brook Fowler, CARTER, SMITH,
MERRIAM, ROGERS & TRAXLER, P.A., Greenville, South Carolina, for
Appellees.



Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Plaintiffs appeal the district court’s order granting

Defendants’   motion   for   summary   judgment   in   Plaintiffs’   legal

malpractice action.     On appeal, Plaintiffs contend the district

court misapplied the facts and the law in concluding they waited

more than three years to commence this action after discovery; in

not determining that a jury could reasonably conclude the lawsuit

was timely filed; and in not finding that Defendants were estopped

from asserting the statute of limitations.        We affirm.

          We review a district court’s grant of summary judgment de

novo, construing the facts in the light most favorable to the

nonmoving party.   Holland v. Washington Homes, Inc., 487 F.3d 208,

213 (4th Cir. 2007), cert. denied, 128 S. Ct. 955 (2008).           Summary

judgment “should be rendered if the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is

no genuine issue as to any material fact and that the movant is

entitled to judgment as a matter of law.”         Fed. R. Civ. P. 56(c).

“[T]here is no issue for trial unless there is sufficient evidence

favoring the nonmoving party for a jury to return a verdict for

that party.     If the evidence is merely colorable, or is not

significantly   probative,     summary   judgment      may   be   granted.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986).




                                   3
             With these standards in mind, we have reviewed the

parties’ briefs and the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See Clearwater Trust v. Wyche, Burgess, Freeman & Parham,

PA, No. 6:06-cv-01854-GRA (D.S.C. June 20, 2007). We dispense with

oral     argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                  AFFIRMED




                                      4